Citation Nr: 0523505	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had active service from July 1980 to August 1983.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in November 2002, which denied the claims.

The issue of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current back condition 
is causally related to her active service.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's depression is causally 
related to her active service.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has 
hypertension.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for back condition.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Service connection is not warranted for depression.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  Service connection is not warranted for hypertension.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed.  Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in June 2002.  This letter 
addressed the requirements to establish service connection, 
informed the veteran of what information and evidence she 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any additional evidence that was relevant to the case.  A 
similar letter was sent in January 2005.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as 
the Court's holdings in Quartuccio, supra, and Pelegrini, 
supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the September 2003 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding her case, as 
well as the reasons for the determinations made with respect 
to her claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate her claims for service 
connection for a back condition, depression and hypertension, 
it does not appear that the veteran has indicated the 
existence of any pertinent evidence that has not been 
obtained or requested by the RO.  The record includes the 
veteran's service medical records, post service treatment 
records, and VA examination reports.  When filling out her 
substantive appeal (VA Form 9), the veteran asserted her 
right to a hearing before the Board.  However, she failed to 
appear for a June 2005 videoconference hearing.  Thus, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating a claim, 
this Court has concluded that the VCAA does not apply).  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

Records from the veteran's enlistment examination indicate 
the veteran's blood pressure was 110/70 while sitting.  
Enlistment examination is negative for indicia of a back 
condition, headaches, psychiatric disorder, or hypertension.

Service medical records from December 1980 indicate the 
veteran sought emergency room treatment for a urinary tract 
infection.  The veteran reported experiencing bilateral back 
pain.  Upon physical examination, her blood pressure was 
recorded as 110/80.  Tenderness and frequent dysuria were 
noted and the physician suspected hemorrhagic cystitis.

In January 1981, the veteran again reported for treatment of 
back pain.  Physician's notes indicate the presence of 
palpable tenderness between the shoulders and the lower back.  
The pain was assessed as being mechanical in nature.  
Relaxation and heat treatments were recommended.  Other 
records included references to muscle pain due to urinary 
tract infection, and subsequent reports noted a curved 
spine/scoliosis.  Treatment records from March 1981 indicate 
a follow up for hemorrhagic cystosis.  The physician noted 
that it was "awfully prolonged for hemorrhagic cystosis."  
The veteran was given allowed to forgo physical training for 
6 days.  

In August 1981, the veteran reported for emergency treatment 
relating to cold symptoms, which included myalgia and 
arthralgia.

In October 1981, the veteran reported for treatment of back 
and chest pain, which she had experienced for 10 days.  This 
pain was related to lifting heavy boxes.  Upon physical 
examination, a "fair" range of motion was noted.  Records 
indicate the veteran could reach within 3 inches of her toes, 
but had problems standing.  The veteran could perform a 
straight leg raise to 90 degrees bilaterally while sitting, 
45 degrees bilaterally while lying.  Her walk was painful and 
awkward, and her paraspinal muscle was "exquisitely" 
tender.  A severe muscle spasm was suspected and the 
physician recommended ice therapy and light duty.

She continued to complain of back pain in November 1981, 
where the veteran indicated she felt best when lying down.  
Jumping, standing and sitting were uncomfortable, and upon 
physical examination, the veteran's straight leg raise was 30 
degrees.  Pain was noted during this test.  Normal strength 
was reported in her leg.  Here lower spine showed "marked 
lordosis" and her lumbar spine muscles were tender.  The 
veteran was given 3 days bed rest and a prescription for 
pain.

In October 1982, the veteran was hospitalized for two weeks 
concurrent with child labor/delivery and complications 
thereof.  On the day of admission, the veteran's blood 
pressure was 132/94.  The veteran reported two mild frontal 
headaches prior to admission, but denied symptoms when 
admitted.  The veteran denied history of hypertension.  Upon 
physical examination, the veteran's blood pressure was 
126/76.  She was diagnosed with pregnancy-induced 
hypertension.  Blood pressure for the remainder of her 
hospital maintained a range of 120/70.  Then, when 
contractions set in, the veteran was transferred to labor and 
delivery with blood pressure of 140/80.  She was then placed 
on convalescent leave.

At her discharge examination, the veteran noted a history of 
high blood pressure on the Report of Medical History.  The 
veteran then stated, "other than that perfect health."  She 
also noted a history of stress and depression, and checked 
"yes" for conditions including swollen or painful joints, 
frequent or severe headaches, dizziness or fainting spells, 
high or low blood pressure, recent weight gain, trouble 
sleeping, and nervous trouble.  She checked "no" for 
recurrent back pain.  Upon physical examination, discharge 
records indicate a blood pressure of 110/70.  No physical 
abnormalities were indicated, although she was noted to be 
pregnant.  

Treatment records from December 1992 indicate the veteran 
reported for outpatient treatment, complaining of back pain 
and hematuria.  Her blood pressure was 119/79.  The veteran's 
back pain was found to be musculoskeletal in nature.  At this 
examination, the veteran reported that she was in a "head 
on" motor vehicle collision in a parking lot in late 
November 1992.  The veteran noted severe back pain in the 
time shortly after the collision.  The veteran was given ice, 
muscle relaxants and pain medication.  Subsequent records 
indicate she was the driver in the above-mentioned accident 
and that she was wearing her safety belt.  Increased pain and 
decreased range of motion were noted as well.  Over the next 
nine months, other blood pressure readings of 104/90, 108/78, 
109/77, 120/60, 114/80, and 138/98 were taken.  

The veteran attended a consultation in January 1993.  The 
November 1992 motor vehicle accident was noted and the 
patient reported no change in symptoms.  The veteran 
indicated experiencing pain when standing or sitting for 15-
20 minutes, and said she was unable to get comfortable when 
lying down.  X-rays were negative and the veteran reported no 
history of back pain prior to the recent accident.  

In March 1993, the veteran received outpatient treatment for 
complaints of intermittent lower back pain.  She noted the 
November 1992 car accident and indicated she was currently on 
a prescription for 800 milligrams of Motrin.

In September 1993, the veteran reported numbness in her legs, 
among other things, to military care providers.  She also 
complained of headaches and weight loss.  A note indicates 
she was referred to a neurology consultation after 
complaining of a 5-month history of headaches and 
intermittent numbness in her right upper extremity and left 
lower extremity.  

Other records from September 1993 indicate persistent lumbar 
spine pain, which was worse when the veteran engaged in heavy 
lifting.  The veteran also reported periodic numbness and 
paralysis in her right leg and right arm.  Headaches were 
reported to occur daily, without nausea.  The veteran 
indicated depression and suicidal thoughts so she was 
referred to psychiatry.  

At the veteran's September 1993 follow-up psychiatric 
consultation, the veteran was examined for paraesthesias, 
depression and suicidal thoughts.  The veteran indicated she 
did not want to endure her pain, but had no suicidal plan.  
In addition, she was not planning her suicide.  Her weight 
loss was discussed, as well as insomnia and sleep problems.  
The veteran described her mood as "pretty good" at the 
time.  The examiner diagnosed "psychological factors 
affecting physical condition."  The examiner explained that 
he did not feel pharmacotherapy would affect her current 
condition and recommended relaxation therapy and 
hypnotherapy.  

By letter dated June 2002, the veteran described the severity 
of her back condition, and noted that the pain from her back 
causes migraines and increased blood pressure.  She 
reiterated such contentions in her November 2002 notice of 
disagreement.  The veteran wrote that she had to obtain 
waivers prior to entering service, for her light weight, flat 
feet, and crooked spine.

In a letter received in January 2003, the veteran's daughter, 
MNF, wrote a letter on her mother's behalf.  She stated that 
she was a witness to the veteran's pain and the fact that the 
pain causes the veteran to lie down for hours.  MNF also 
opines that there is a causal nexus between the veteran's 
back pain and her other claimed conditions.

In July 2003 the veteran underwent a VA examination, which 
included review of the claims file.  On examination, the 
veteran reported that her back problem was "light" and 
consistent with overuse injury from loading truck in the 
military.  She acknowledged that she did not have a disabling 
problem in the 1980's and that she was able to work until 
four years before the examination.  She further acknowledged 
that the motor vehicle accident in November 1992 exacerbated 
her prior intermittent back problems.  The veteran indicated 
that she took shots for her lower back pain from 1991-1993.

The examiner noted that the veteran's right shoulder was 
higher than her back because of her levoscoliosis.  The 
veteran was observed to have a normal gait.  The examiner 
diagnosed chronic back pain since 1992.  The examiner stated 
that there was no evidence that the back strain, treated once 
while in service, had deteriorated to cause the veteran's 
disability.

The veteran also underwent a VA examination for hypertension 
in July 2003.  The claims file was reviewed and the examiner 
found the records in service consistent with normotension, 
except for the elevated blood pressure during pregnancy.  As 
for current symptoms, the veteran indicated dizziness, 
headaches and flashing lights.  The veteran went on to state 
that she collapsed in her yard 2 weeks prior to her 
examination, but that she received no medical attention.

At the time of examination, her blood pressure was 136/93.  
The veteran indicated she was not on medication for 
hypertension at the time.  Upon further physical examination, 
no heart problems were indicated.  In conclusion, the 
examiner stated that there was no documentation of 
hypertension established by documents in the file or on the 
examination. 

The veteran underwent a VA psychological examination in 
August 2003.  At the outset, the examiner reported on 
materials found in the claims file.  A history of stress and 
depression were noted in the veteran's discharge physical, 
but the examiner found no other evidence in the service 
records.  At the time of the examination, the veteran 
reported that "everything" depresses her.  The veteran 
discussed personal and financial difficulties that account 
for her suffering.  Back pain was specifically addressed as a 
cause of her troubles.  She indicated a lack of energy and 
motivation.  The veteran then informed the examining 
psychologist that she harbored guilt over having been 
molested as a child.  She also reported that she was seen in 
service one time due to depression experienced during her 
second pregnancy.

She stated that she does not have many activities outside the 
home.  After reporting a family history that involved sexual 
abuse, rape, and a broken marriage, the veteran indicated 
that her daughter uses drugs and, therefore, she is sometimes 
responsible for raising her own granddaughter.  The veteran 
indicated leaving work four years prior, due to back pain.

The examiner observed the veteran wincing in pain when 
shifting on her seat, crying out in pain when she stood to 
leave.  Using the Beck Depression Inventory (BDI) as a 
diagnostic test, the examiner determined that the veteran was 
experiencing "extremely severe" depression.  A subsequent 
Minnesota Multi-Phasic Inventory-2 (MMPI-2) examination found 
the veteran to be either experiencing severe psychopathology, 
exaggerating symptoms, or extremely disorganized.  The 
examiner noted, however, that these results should be 
cautiously interpreted.

The examiner diagnosed major depressive disorder, severe.  
The examiner indicated that there was "no evidence that the 
military service is an etiological factor in her major 
depressive disorder."  She further opined that it was not as 
least as likely as not that the veteran's military service 
was a major contributing factor to the depression.  The 
examiner found that her history of sexual trauma, chronic 
pain, and current stressful living conditions were the 
primary contributing factors.  She also found that the 
veteran's depression and stress during service were acute and 
related to her pregnancy.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Secondary 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Back Condition
Service medical records reveal complaints of back pain, 
variously reported as being mechanical in nature, a muscle 
spasm, due to urinary tract infections, and as a result of 
scoliosis.  There was no further record of back trouble and 
the veteran's discharge examination revealed no complaints or 
findings of a chronic back condition.

The next indication of back problems surfaces in post-service 
military records from December 1992, nine years after the 
veteran's military service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  The 
veteran reported for treatment of back pain and hematuria, 
following a head-on motor vehicle accident in which the 
veteran was driving.  Musculoskeletal pain was indicated 
shortly after this accident, and was the beginning of a 9-
month period of treatment for the veteran's back, headaches, 
and psychological problems.  During this time, January 1993 
follow up X-rays were negative for a back condition and the 
veteran reported no history of back pain prior to this 
accident.  

Moreover, although the VA examiner did diagnose the veteran 
with lower back pain, the examiner noted this pain dates back 
to November 1992.  The examiner indicated that there was no 
evidence that the acute back strain in service deteriorated 
to cause the current disability.

As discussed above, a successful claim for service connection 
requires competent medical evidence relating the veteran's 
current condition to service.  Cuevas, Supra.  In the present 
case, there is no such evidence of record.  The only medical 
opinion addressing the etiology of the veteran's current 
condition is that of the July 2003 VA examiner, who found the 
current back pain arose in November 1992 and is not related 
to the acute back strain in service.  

In correspondence to the VA the veteran has indicated that 
military service caused her current back troubles.  However, 
a layperson is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
such opinions are entitled to no weight.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, her contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1) (2004).

In the absence of competent medical evidence linking her 
current back condition to service, the claim for service 
connection must be denied.

Psychiatric Condition
Service medical records reveal no diagnosis of any chronic 
psychiatric disorder during service, although she did report 
a history of depression.  The first indication of treatment 
for psychological problems is revealed in records dated in 
September 1993, where the veteran sought treatment for 
depression and suicidal thoughts.  As discussed above, normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  Mense, Supra.

Additionally, although the VA examiner diagnosed major 
depression, she opined that the military service was not an 
etiological factor in the veteran's major depression; rather, 
the examiner found that the veteran's history of sexual 
trauma, chronic pain, and current stressful living conditions 
were the primary contributing factors.  This is the only 
medical opinion addressing the etiology of her psychiatric 
disorder. 

The Board notes that there is no other competent medical 
evidence in the record which links the veteran's current 
major depressive disorder to military service.  Further, as 
service connection for her back disorder has been denied, 
there is no basis upon which a claim of secondary service 
connection can be awarded.  Accordingly, the veteran's claim 
for service connection for depression is denied.




Hypertension
The record refers to a blood pressure reading of 132/94, 
coinciding with the veteran's first in-service pregnancy.  
Diagnoses included pre-eclampsia.  This reading went to 
140/80 during labor, with other readings at or below those 
levels.  At discharge, however, the veteran's blood pressure 
was clinically normal.  

Since leaving service, the only period of consistent blood 
pressure readings came following the veteran's 1992 motor 
vehicle accident.  Of seven readings, two showed elevated 
diastolic pressure of 90 and 98.  There is no medical 
evidence of record which indicates the veteran has ever been 
treated for, diagnosed with, or medicated for chronic 
hypertension.  In fact, as of the veteran's July 2003 medical 
examination, the veteran has stated she has not received 
treatment by any provider.  More importantly, the examiner 
found no past or present evidence of chronic hypertension.

In correspondence the veteran indicates that her back pain 
and headaches cause her blood pressure to rise.  However, for 
reasons already addressed above, the veteran's medical 
opinion is entitled to no weight.  See Cromley, supra.  
Likewise, her daughter's opinion as to the existence and 
etiology of the veteran's hypertension are not competent 
medical evidence.  Id.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In the absence of competent medical evidence showing a 
current diagnosis of hypertension, and in the absence of 
evidence linking such a disorder to service, the claim for 
service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder to include depression is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Service medical records reference a complaint of two mild 
frontal headaches during the week of admission for the birth 
of her child, but had no headache at the time of admission.  
She reported a history of frequent or severe headaches on her 
separation examination.  The first post service evidence of 
headaches was noted in treatment records from September 1993, 
where she reported a 5-month history of headaches.

The VA medical examination request prepared by the RO 
indicates the examining physician was to provide an opinion 
as to the cause of the veteran's claimed headache condition.  
However, the report from this examination does not provide an 
opinion as to the relationship, if any, between the veteran's 
claimed condition and military service.  Thus, the 
examination report should be returned for the previously 
requested opinion to be provided.  

Moreover, during the course of her VA neurology examination, 
the veteran referenced treatment for migraines, which she 
received in February 2000 from Cape Fear Medical Center.  The 
record does not reflect that records from this treatment have 
been requested or provided.  Thus, on remand, the RO should 
obtain these records.  38 U.S.C.A. §§ 5103, 5103A (2002); 38 
C.F.R. § 3.159 (2004).   

Accordingly, this claim is REMANDED for the 
following action:

1.  The RO should obtain the records of 
treatment from Cape Fear Medical Center, 
for the period from January 2000 to the 
present, after securing the necessary 
release from the veteran.  The veteran 
should be advised that if she has these 
records in her possession, she should 
submit them.

2.  Once the above development has been 
completed to the extent possible, the 
July 2003 neurology examination report 
and the claims file should be returned 
to the appropriate VA Medical Center for 
an opinion as to whether the current 
headache disorder is more likely, less 
likely, or as likely as not 
etiologically related to the complaints 
of headaches noted during service, or 
otherwise related to service.  The 
rationale for the opinion should be 
provided.  If the examiner finds that a 
new examination is required in order to 
render the opinion, one should be 
scheduled.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner.  

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal remain denied, the 
veteran and her representative should be furnished an SSOC, 
which addresses all of the evidence obtained after the 
issuance of the February 2005 SSOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


